Case 1:21-cr-00039-AT Document15 FiIEd0 DS

  

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2/17/2021 __

UNITED STATES OF AMERICA
PROTECTIVE ORDER
Vv.
21 Cr. 39 (AT)
OLAJIDE OMASANYA,
Defendant.

 

 

Upon the application of the United States of America, Audrey Strauss, United States
Attorney for the Southern District of New York, Assistant United States Attorney Kedar S. Bhatia,
of counsel, and with the consent of defendant OLAJIDE OMASANYA, through Kenneth
Montgomery, Esq., his counsel, for an order limiting the dissemination of any and all discovery
produced in connection with the above-captioned case (the “Discovery”), which contains sensitive
information regarding third parties, it is hereby ORDERED that:

1. Discovery shall not be disclosed by the defendant or defense counsel, including any
successor counsel (“defense counsel”) other than as set forth herein, and shall be used by defense
counsel and the defendant solely for the purpose of defending this criminal action.

2. The defendant and defense counsel are precluded from disseminating any disks
containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and
any copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,
secretarial, clerical, and paralegal personnel employed full-time or part-time by defense counsel,
independent expert witnesses, investigators, or advisors retained by the defense counsel in
connection with this action, and other prospective witnesses and their counsel, to the extent
deemed necessary by defense counsel, for the purpose of defending this criminal action, and such

other persons as hereafter may be authorized by the Court upon motion by the defendant.
Case 1:21-cr-00039-AT Document 15 Filed 02/17/21 Page 2of3

3. The defendant and defense counsel are precluded from disseminating any disks
containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and
any copies and/or screenshots) to any named defendant who has not yet been apprehended or any
such defendant’s counsel.

4. The defendant and defense counsel are precluded from using any disks containing
the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or
screenshots) for any purpose other than defending this criminal action.

5. The defendant and defense counsel must destroy or return any disks containing the
Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),
at the conclusion of the trial of this matter or when any appeal has terminated and the judgment
has become final, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct.

[Remainder intentionally blank]
Case 1:21-cr-00039-AT Document 15 Filed 02/17/21 Page 3of3

6. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.

Dated: New York, New York
February 2, 2021

AUDREY STRAUSS COUNSEL FOR
United States Attorney for the OLAJIDE OMASANYA

Southern District of New York

Kedar S. Bhatia Kennet{ Mntgomery, EsqX/
Assistant United States Attorney

SO ORDERED. O-
Dated: February 17, 2021

New York, New York ANALISA TORRES
United States District Judge
